     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 1 of 25 Page ID
                                      #:13582



1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
9
10    Federal Trade Commission,
                                                  No. 8:20-CV-00287 JVS (KESx)
11
                  Plaintiff,
12                                                Preliminary Injunction
            vs.
13
14    OTA Franchise Corporation, et al.,
15
                  Defendants.
16
17
           Plaintiff, the Federal Trade Commission (“FTC”), has filed its Complaint for
18
     Permanent Injunction and Other Equitable Relief pursuant to Sections 13(b) and 19
19
     of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b,
20
     and the Consumer Review Fairness Act of 2016 (“CRFA”), 15 U.S.C. § 45b. Dkt.
21
     No. 1. On February 12, 2020, the FTC applied for a temporary restraining order
22
     (“TRO”), asset freeze, other equitable relief, and an order to show cause why a
23
     preliminary injunction should not issue against Defendants OTA Franchise
24
     Corporation, Newport Exchange Holdings, Inc., NEH Services, Inc., Eyal Shachar,
25
     Samuel R. Seiden, and Darren Kimoto. Dkt. No. 12. Defendants opposed the
26
     application. Dkt. No. 37.
27
           The Court granted the TRO on February 25, 2020, requiring Defendants to
28
     cease their allegedly deceptive marketing and Consumer Review Fairness Act

                                              1
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 2 of 25 Page ID
                                      #:13583



1    violations, freezing the Corporate Defendants’ assets, and preventing dissipation of
2    the Individual Defendants’ assets. Dkt. No. 46. The TRO directed Defendants to
3    appear on March 12, 2020 to show cause why a preliminary injunction should not
4    issue against them. Defendants subsequently filed, with leave of court, additional
5    objections to issuance of a TRO, based on the First Amendment. Dkt. No. 52. The
6    FTC responded to the Objections. Dkt. No. 55. Defendants replied. Dkt. No. 57.
7    On March 6, 2020, the Court granted in part Defendants’ ex parte application for
8    clarification of the TRO and their request for permission to pay employees and
9    collect money from consumers. Dkt. No. 64.
10         Defendants filed their brief in response to the order to show cause why a
11   preliminary injunction should not issue. Dkt. No. 67. The FTC filed a brief in
12   further support of its application for a preliminary injunction. Dkt. No. 74. The
13   Court held a show cause hearing on March 12, 2020. On March 17, 2020, the
14   Court granted in part the FTC’s application for a preliminary injunction and
15   ordered the FTC to file a modified proposed preliminary injunction that facilitates
16   the appointment of an independent monitor to review Defendants’ marketing
17   claims and that reflects the modifications adopted by the Court at Docket Nos. 64
18   and 87.
19                                         FINDINGS
20         The Court, having considered the Complaint, declarations, exhibits,
21   memoranda, and argument presented, finds that:
22         A.     This Court has jurisdiction over the subject matter of this case, and
23   there is good cause to believe that it will have jurisdiction over all parties hereto
24   and that venue in this district is proper.
25         B.     The FTC has sufficiently demonstrated that Defendants, in marketing
26   and selling trading and investing training programs, instructional materials, and
27   related goods and services, have made false or unsubstantiated representations that
28   consumers who purchase Defendants’ programs will likely earn substantial income,

                                                  2
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 3 of 25 Page ID
                                      #:13584



1    any consumer can learn and use Defendants’ strategy to earn income without
2    significant investable capital or free time, and Defendants’ instructors have
3    amassed substantial wealth by trading in the financial markets.
4          C.      The FTC has sufficiently demonstrated that the Corporate Defendants
5    and Defendant Eyal Shachar have used standardized refund agreements to inhibit
6    customers’ ability to post negative reviews about Defendants and their services or
7    communicate with law enforcement agencies and others about Defendants and
8    their services.
9          D.      There is good cause to believe that Defendants have engaged in and
10   are likely to engage in acts or practices that violate Section 5(a) of the FTC Act, 15
11   U.S.C. § 45(a), that the Corporate Defendants and Defendant Shachar have
12   engaged in and are likely to engage in acts or practices that violate the CRFA, 15
13   U.S.C. § 45b, and that Plaintiff is therefore likely to prevail on the merits of this
14   action.
15         E.      As demonstrated by documentation of Defendants’ advertisements and
16   live sales events, documents and information provided by Defendants, testimony
17   and declarations from Defendants’ former employees, consumer declarations, data
18   regarding the trading performance of Defendants’ customers, data regarding the
19   loan repayment of Defendants’ customers, and the additional documentation filed
20   by the FTC, the FTC has established a likelihood of success in showing that
21   Defendants have: (1) made false or unsubstantiated claims regarding consumers’
22   ability to earn substantial income, including consumers’ ability to do so even if
23   they lacked significant time or investable capital; and (2) used standardized
24   contract provisions that unlawfully inhibit customers’ ability to review and share
25   information about Defendants and their services with law enforcement agencies
26   and others.
27         F.      This Order, which restricts Defendants from making misleading
28   claims, is not an improper prior restraint on speech.

                                                3
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 4 of 25 Page ID
                                      #:13585



1          G.     The FTC has sufficiently demonstrated that Corporate Defendants are
2    a common enterprise. The Corporate Defendants are commonly owned and
3    controlled by Defendant Eyal Shachar and share office space. They also
4    intermingle finances and operate for a common purpose. The FTC has established
5    a likelihood of success in showing that the Corporate Defendants should be held
6    liable for each others’ deceptive acts and practices.
7          H.     The FTC has sufficiently demonstrated that that the Individual
8    Defendants controlled the Corporate Defendants, directly participated in their
9    deceptive conduct, and had knowledge of or at least were recklessly indifferent as
10   to wrongdoing.
11         I.     There is good cause to believe that immediate and irreparable harm
12   will result from Defendants’ ongoing violations of the FTC Act and the CRFA
13   unless Defendants are restrained and enjoined by order of this Court.
14         J.     There is good cause to believe that immediate and irreparable damage
15   to the Court’s ability to grant effective final relief for consumers – including
16   monetary restitution, rescission, disgorgement, or refunds –will occur from the
17   sale, transfer, destruction, or other disposition or concealment by Defendants of
18   their assets or records, unless Defendants are immediately restrained and enjoined
19   by order of this Court.
20         K.     Good cause exists for appointing an independent monitor over the
21   Monitored Entities, freezing the Corporate Defendants’ assets, requiring
22   preservation of the Individual Defendants’ assets, and permitting the Plaintiff and
23   the Monitor to take expedited discovery.
24         L.     Weighing the equities and considering Plaintiff’s likelihood of
25   ultimate success on the merits, a preliminary injunction with an asset freeze, the
26   appointment of a monitor, expedited discovery, and other equitable relief is in the
27   public interest.
28

                                                4
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 5 of 25 Page ID
                                      #:13586



1          M.     This Court has authority to issue this Order pursuant to Section 13(b)
2    of the FTC Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65; and the All
3    Writs Act, 28 U.S.C. § 1651.
4          N.     No security is required of any agency of the United States for the
5    issuance of a preliminary injunction. Fed. R. Civ. P. 65(c).
6                                      DEFINITIONS
7          For the purpose of this Order, the following definitions shall apply:
8          A.     “Corporate Defendant(s)” means OTA Franchise Corporation (also
9    doing business as Online Trading Academy), Newport Exchange Holdings, Inc.
10   (also doing business as Online Trading Academy), NEH Services, Inc. (also doing
11   business as Online Trading Academy), and each of their subsidiaries, affiliates,
12   successors, and assigns.
13         B.     “Covered Communication” means a written, oral, or pictorial
14   review, performance assessment, or other similar analysis of goods, services, or
15   conduct.
16         C.     “Defendant(s)” means the Corporate Defendants and the Individual
17   Defendants, individually, collectively, or in any combination.
18         D.     “Document” is synonymous in meaning and equal in scope to the
19   usage of “document” and “electronically stored information” in Federal Rule of
20   Civil Procedure 34(a), and includes writings, drawings, graphs, charts,
21   photographs, sound and video recordings, images, Internet sites, web pages,
22   websites, electronic correspondence, including e-mail, chats, and instant messages,
23   contracts, accounting data, advertisements, FTP Logs, Server Access Logs, books,
24   written or printed records, handwritten notes, telephone or videoconference logs,
25   telephone scripts, receipt books, ledgers, personal and business canceled checks
26   and check registers, bank statements, appointment books, computer records,
27   customer or sales databases and any other electronically stored information,
28   including Documents located on remote servers or cloud computing systems, and

                                               5
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 6 of 25 Page ID
                                      #:13587



1    other data or data compilations from which information can be obtained directly or,
2    if necessary, after translation into a reasonably usable form. A draft or non-
3    identical copy is a separate document within the meaning of the term.
4            E.   “Earnings Claim” means any representation to consumers, specific
5    or general, about income, financial gains, percentage gains, profit, net profit, gross
6    profit, or return on investment. Earnings Claims include, but are not limited to: (a)
7    the details of specific profitable trades, whether actual or hypothetical; (b)
8    references to quitting one’s job, not having to work, or living off of income from
9    trading; (c) references to increased purchases or savings, including a home,
10   vacations, or travel; (d) claims that consumers will not lose money if they use a
11   particular trading strategy; (e) claims that profits are likely, probable, or the
12   “mathematical” result of applying a particular trading strategy; and (f) any
13   representation, even hypothetical, of how much money a consumer could or would
14   earn.
15           F.   “Electronic Data Host” means any person or entity in the business of
16   storing, hosting, or otherwise maintaining electronically stored information. This
17   includes, but is not limited to, any entity hosting a website or server, and any entity
18   providing “cloud based” electronic storage.
19           G.   “Individual Defendant(s)” means Eyal Shachar (also known as Eyal
20   Shahar), Samuel R. Seiden, and Darren Kimoto, individually, collectively, or in
21   any combination.
22           H.   “Monitor” means the monitor appointed in Section XII of this Order
23   and any deputy monitors that shall be named by the monitor.
24           I.   “Monitored Entities” means the Corporate Defendants as well as any
25   other entity that the Monitor determines is controlled or owned by any Corporate
26   Defendant or Eyal Shachar and (1) conducted any business related to Defendants’
27   advertising, marketing, distributing, promoting, or selling of trading or investing
28   training programs, (2) commingled or pooled assets with any Corporate Defendant,

                                                 6
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 7 of 25 Page ID
                                      #:13588



1    or (3) otherwise participated in the transfer of assets stemming from the
2    advertising, marketing, distributing, promoting, or selling of trading or investing
3    training programs.
4          J.     “Review-Limiting Contract Term” means a standardized contract
5    term that: prohibits or restricts the ability of a person who is a party to the contract
6    to engage in a Covered Communication; imposes a penalty or fee against a person
7    who is a party to the contract for engaging in a Covered Communication; or
8    transfers, or requires a person who is a party to the contract to transfer, to any other
9    person any intellectual property rights in a Covered Communication, with the
10   exception of a non-exclusive license to lawfully use a Covered Communication
11   about a Defendant’s goods or services.
12                                          ORDER
13   I.    PROHIBITED BUSINESS ACTIVITIES
14         IT IS THEREFORE ORDERED that Defendants, Defendants’ officers,
15   agents, employees, and attorneys, and all other persons in active concert or
16   participation with any of them, who receive actual notice of this Order by personal
17   service or otherwise, whether acting directly or indirectly, in connection with the
18   advertising, marketing, promoting, or offering for sale of any goods or services, are
19   preliminarily restrained and enjoined from:
20         A.     Making any Earnings Claim, expressly or by implication, unless the
21   Earnings Claim is non-misleading, and, at the time such claim is made,
22   Defendants: (1) have a reasonable basis for the claim; (2) have in their possession
23   written materials that substantiate that the claimed earnings are typical for
24   consumers similarly situated to those to whom the claim is made; and (3) make the
25   written substantiation available upon request to the consumer, potential purchaser,
26   the Monitor, or the FTC;
27         B.     Making any claim, expressly or by implication, about (1) the time or
28   effort typically required for consumers to attain proficiency in deploying

                                                7
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 8 of 25 Page ID
                                      #:13589



1    Defendants’ trading strategy; (2) the time or effort typically expended by
2    consumers using Defendants’ trading strategy to achieve substantial income; or (3)
3    the amount of capital typically needed by consumers using Defendants’ trading
4    strategy, unless the claim is non-misleading, and, at the time such claim is made,
5    Defendants: (a) have a reasonable basis for the claim; (b) have in their possession
6    written materials that substantiate that the claim is typical for consumers similarly
7    situated to those to whom the claim is made; and (c) make the written
8    substantiation available upon request to the consumer, potential purchaser, the
9    Monitor, or the FTC.
10         C.     Misrepresenting or assisting others in misrepresenting, expressly or by
11   implication, that instructors of Defendants’ trading strategy are active traders who
12   have amassed substantial wealth through trading in financial markets; and
13         D.     Misrepresenting or assisting others in misrepresenting, expressly or by
14   implication, any material fact to consumers concerning any good or service,
15   including, but not limited to: the total cost; any refund policy; any material
16   restriction, limitation, or condition; or any material aspect of its performance,
17   efficacy, nature, or central characteristics.
18   II.   PROHIBITION ON RESTRICTION OF CONSUMERS’ SPEECH
19         IT IS THEREFORE ORDERED that Defendants, Defendants’ officers,
20   agents, employees, and attorneys, and all other persons in active concert or
21   participation with any of them, who receive actual notice of this Order by personal
22   service or otherwise, whether acting directly or indirectly, in connection with the
23   advertising, marketing, promoting, or offering for sale of any goods or services, are
24   preliminarily restrained and enjoined from:
25         A.     Offering, attempting to enforce, or asserting the validity of, any
26   Review-Limiting Contract Term; and
27         B.     Including in a contract any provision that (a) prohibits or restricts the
28   ability of any person who is a party to the contract to communicate, in any way,

                                                 8
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 9 of 25 Page ID
                                      #:13590



1    with the Commission or any other law enforcement entity, or (b) imposes a penalty
2    or fee against any person for communicating, in any way, with the Commission or
3    any other law enforcement entity.
4    III.   PROHIBITION ON COLLECTION OF LOAN PAYMENTS
5           IT IS FURTHER ORDERED that for any loan owned by any Corporate
6    Defendant which was issued to a purchaser of Defendants’ trading or investing
7    training programs prior to the date of entry of this Order, Defendants, Defendants’
8    officers, agents, employees, and attorneys, and all other persons in active concert
9    or participation with any of them, who receive actual notice of this Order, whether
10   acting directly or indirectly, are preliminarily restrained and enjoined from:
11          A.     Attempting to collect or collecting past due loan payments through a
12   collection agency;
13          B.     Levying or assessing any penalties, such as late fees, for non-payment
14   or late payment;
15          C.     Levying or assessing any interest beyond the amount that would be
16   due if all loan payments due after this Order were made as scheduled;
17          D.     Referring, selling, assigning, or otherwise transferring such loans; and
18          E.     Reporting negative information to a consumer reporting agency that
19   assembles or evaluates consumer credit information for the purpose of furnishing
20   reports to third parties.
21          Provided, however, that this Section does not bar receipt of payments
22   voluntarily submitted by consumers (including consumers who purchased
23   Defendants’ trading or investing training programs prior to the date of entry of this
24   Order), including payments submitted via pre-arranged electronic funds transfer or
25   like method of payment. Such payments received from consumers are subject to
26   the asset freeze provisions of Sections VII and VIII.
27
28

                                                9
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 10 of 25 Page ID
                                      #:13591



1    IV.   PROHIBITION ON RELEASE OF CUSTOMER INFORMATION
2          IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
3    agents, employees, and attorneys, and all other persons in active concert or
4    participation with any of them, who receive actual notice of this Order, whether
5    acting directly or indirectly, are hereby preliminarily restrained and enjoined from
6    selling, renting, leasing, transferring, or otherwise disclosing, the name, address,
7    birth date, telephone number, email address, credit card number, bank account
8    number, Social Security number, or other financial or identifying information of
9    any person that any Defendant obtained in connection with any activity that
10   pertains to the subject matter of this Order.
11         Provided, however, that Defendants may disclose such identifying
12   information to
13         (1) a law enforcement agency, to their attorneys as required for their defense,
14   as required by any law, regulation, or court order, or in any filings, pleadings or
15   discovery in this action in the manner required by the Federal Rules of Civil
16   Procedure and by any protective order in the case.
17         (2) companies that provide services to Corporate Defendants related to
18   trading or investing training programs, to the extent that such persons have
19   provided written consent for their identifying information to be provided to such
20   companies. Such written consent will not be valid for purposes of this Order
21   unless Corporate Defendants have identified to the person the name of the
22   company that will receive the identifying information and the reason the
23   information is being shared, prior to the person’s execution of the written consent.
24   Corporate Defendants must maintain such written consent for the duration of this
25   Order.
26
27
28

                                               10
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 11 of 25 Page ID
                                      #:13592



1    V.    PRESERVATION OF RECORDS
2          IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
3    agents, employees, and attorneys, and all other persons in active concert or
4    participation with any of them, who receive actual notice of this Order, whether
5    acting directly or indirectly, are hereby preliminarily restrained and enjoined from:
6          A.     Destroying, erasing, falsifying, writing over, mutilating, concealing,
7    altering, transferring, or otherwise disposing of, in any manner, directly or
8    indirectly, Documents that relate to: (1) the business, business practices, assets, or
9    business or personal finances of any Defendant; (2) the business practices or
10   finances of entities directly or indirectly under the control of any Defendant; or (3)
11   the business practices or finances of entities directly or indirectly under common
12   control with any other Defendant; and
13         B.     Failing to create and maintain Documents that, in reasonable detail,
14   accurately, fairly, and completely reflect Defendants’ incomes, disbursements,
15   transactions, and use of Defendants’ assets.
16   VI.   PRESERVATION OF INDIVIDUAL DEFENDANTS’ ASSETS
17         IT IS FURTHER ORDERED that for the pendency of this Order, each
18   Individual Defendant shall not, directly or indirectly, disburse, gift, spend, transfer,
19   liquidate, or assign any assets obtained prior to entry of the TRO in this matter
20   (Docket No. 46, issued February 25, 2020) beyond a cumulative amount of
21   $25,000 (per Individual Defendant), as authorized by the TRO, until further Order
22   of the Court. Each Individual Defendant shall not, directly or indirectly, disburse,
23   gift, spend, transfer, liquidate, or assign any assets obtained after this Order is
24   entered that are derived from any activity that is prohibited by this Order.
25   VII. ASSET FREEZE OVER CORPORATE DEFENDANTS
26         IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
27   agents, employees, and attorneys, and all other persons in active concert or
28

                                                11
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 12 of 25 Page ID
                                      #:13593



1    participation with any of them, who receive actual notice of this Order, whether
2    acting directly or indirectly, are hereby preliminarily restrained and enjoined from:
3           A.    Transferring, liquidating, converting, encumbering, pledging, loaning,
4    selling, concealing, dissipating, disbursing, assigning, relinquishing, spending,
5    withdrawing, granting a lien or security interest or other interest in, or otherwise
6    disposing of any assets, wherever located, including outside the United States, that
7    are:
8                 1)     Owned or controlled, directly or indirectly, by any Corporate
9                        Defendant;
10                2)     Held, in part or in whole, for the benefit of any Corporate
11                       Defendant;
12                3)     In the actual or constructive possession of any Corporate
13                       Defendant; or
14                4)     Owned or controlled by, in the actual or constructive possession
15                       of, or otherwise held for the benefit of, any corporation,
16                       partnership, asset protection trust, or other entity that is directly
17                       or indirectly owned, managed, or controlled by any Corporate
18                       Defendant.
19          B.    Opening or causing to be opened any safe deposit boxes titled in the
20   name of any Corporate Defendant or subject to access by any Corporate
21   Defendant; or
22          C.    Incurring charges or cash advances on any credit, debit, or ATM card
23   issued in the name, individually or jointly, of any Corporate Defendant or any
24   corporation, partnership, or other entity directly or indirectly owned, managed, or
25   controlled by any Corporate Defendant other than in the ordinary course of
26   business. This includes any corporate bankcard or corporate credit card account
27   for which any Corporate Defendant or Eyal Shachar is, or was on the date that this
28   Order was signed, an authorized signor.

                                                12
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 13 of 25 Page ID
                                      #:13594



1          The assets affected by this Section shall include: (1) all assets of the
2    Corporate Defendants as of the time this Order is entered; and (2) assets obtained
3    by the Corporate Defendants after this Order is entered if those assets are derived
4    from any activity that is the subject of the Complaint in this matter or that is
5    prohibited by this Order.
6    VIII. EXCEPTIONS TO THE ASSET FREEZE
7          IT IS FURTHER ORDERED that:
8          A.     Corporate Defendants may collect money from consumers subject to
9    the limitations of Section III of this Order, and, once received, the provisions of
10   Sections VII and VIII;
11         B.     Notwithstanding the provisions of Section VII, above, Corporate
12   Defendants may:
13                1)     Pay employees, other than Defendants, their usual current
14                       salaries;
15                2)     Pay for the employer’s share of health insurance benefits
16                       already in effect;
17                3)     Pay the current rent on any facility regularly used in the
18                       ordinary course of business, unless the facility is owned,
19                       directly or indirectly, by any Defendant;
20                4)     Pay the current monthly or other periodic payment paid to
21                       independent contractors who serve as regular instructors;
22                5)     Pay utility payments incurred in the ordinary course of
23                       business; and
24                6)     Pay for internet services or other reasonable and necessary
25                       purchases in the ordinary course of business.
26                7)     To the extent not already authorized, Defendants may submit to
27                       the Court a list of vendors or individuals to seek prior approval
28                       and the basis therefor.

                                               13
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 14 of 25 Page ID
                                      #:13595



1          Provided, however, that no single or aggregate payment in any month to any
2          single payee in categories 1) and 4) shall exceed $10,000 without the prior
3          approval of the Court. Defendants may submit to the Court a list of vendors
4          or individuals to seek prior approval and the basis therefor.
5          No later than the 15th day of each month, Corporate Defendants shall file
6          with the Court a list of payees and the amount of each payment authorized
7          herein for the prior month. An officer(s) of Corporate Defendants shall
8          certify the accuracy of the report.
9          C. Notwithstanding the provisions of Section VII, above, Corporate
10         Defendants may liquidate or sell assets subject to the following conditions:
11                1) The asset must be sold via an arms-length, commercially
12                reasonable transaction;
13                2) Such sales may not include selling receivables to Universal
14                Guardian Acceptance LLC that are derived from sales made by
15                Corporate Defendants prior to the entry of the TRO entered on
16                February 25, 2020, Docket No. 46;
17                3) Sales of assets in the amount of $100,000 or greater, or sales of
18
                  assets valued at $100,000 or greater, require prior approval of the
19
                  Court; and
20
                  4) Proceeds from the sales of any assets are subject to this Section and
21
                  VII of this Order once received.
22
23
     IX.   DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES
24
           IT IS FURTHER ORDERED that any financial or brokerage institution,
25
     Electronic Data Host, credit card processor, payment processor, merchant bank,
26
     acquiring bank, independent sales organization, third party processor, payment
27
     gateway, insurance company, business entity, or person who receives actual notice
28
     of this Order (by service or otherwise) that (a) has held, controlled, or maintained
                                                 14
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 15 of 25 Page ID
                                      #:13596



1    custody, through an account or otherwise, of any Document on behalf of any
2    Defendant or any asset that has been: owned or controlled, directly or indirectly, by
3    any Defendant; held, in part or in whole, for the benefit of any Defendant; in the
4    actual or constructive possession of any Defendant; or owned or controlled by, in
5    the actual or constructive possession of, or otherwise held for the benefit of, any
6    corporation, partnership, asset protection trust, or other entity that is directly or
7    indirectly owned, managed or controlled by any Defendant; (b) has held,
8    controlled, or maintained custody, through an account or otherwise, of any
9    Document or asset associated with credits, debits, or charges made on behalf of
10   any Defendant, including reserve funds held by payment processors, credit card
11   processors, merchant banks, acquiring banks, independent sales organizations,
12   third party processors, payment gateways, insurance companies, or other entities;
13   or (c) has extended credit to any Defendant, including through a credit card
14   account, shall:
15         A.      Hold, preserve, and retain within its control and prohibit the
16   withdrawal, removal, alteration, assignment, transfer, pledge, encumbrance,
17   disbursement, dissipation, relinquishment, conversion, sale, refund, chargeback, or
18   other disposal of any such Document or asset of any Corporate Defendant, as well
19   as all Documents or other property related to such assets, except by further order of
20   this Court.
21         Provided, however, that this provision does not prohibit an Individual
22   Defendant from incurring charges on a personal credit card established prior to
23   entry of this Order, up to the pre-existing credit limit.
24         Provided further, however, that asset holders may release funds for payments
25   authorized pursuant to Section VIII. Before the asset holder releases any funds, an
26   officer of Corporate Defendants shall certify in writing to the entity releasing funds
27   the amount to be released and that such assets will be used to make payments
28   authorized by the Court. Defendants shall provide a copy of the certification to the

                                                15
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 16 of 25 Page ID
                                      #:13597



1    FTC at the same time it is provided to the asset holder. If any asset holder contests
2    or otherwise fails so honor a Corporate Defendant’s certificate, the Corporate
3    Defendant may apply ex parte to the Court for relief
4          B.     Deny any person access to any safe deposit box, commercial mail
5    box, or storage facility that is titled in the name of any Corporate Defendant, either
6    individually or jointly, or otherwise subject to access by any Corporate Defendant;
7          C.     Provide FTC counsel, within three (3) days of receiving a copy of this
8    Order, a sworn statement setting forth, for each asset or account covered by this
9    Section:
10                1)     The identification number of each such account or asset;
11                2)     The balance of each such account, or a description of the nature
12                       and value of each such asset as of the close of business on the
13                       day on which this Order is served, and, if the account or other
14                       asset has been closed or removed, the date closed or removed,
15                       the total funds removed in order to close the account, and the
16                       name of the person or entity to whom such account or other
17                       asset was remitted;
18                3)     The identification of any safe deposit box, commercial mail
19                       box, or storage facility that is either titled in the name,
20                       individually or jointly, of any Defendant, or is otherwise subject
21                       to access by any Defendant; and
22         D.     Upon the request of FTC counsel, promptly provide FTC counsel with
23   copies of all records or other Documents pertaining to each account or asset
24   covered by this Section, including originals or copies of account applications,
25   account statements, signature cards, checks, drafts, deposit tickets, transfers to and
26   from the accounts, including wire transfers and wire transfer instructions, all other
27   debit and credit instruments or slips, currency transaction reports, 1099 forms, and
28

                                                16
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 17 of 25 Page ID
                                      #:13598



1    all logs and records pertaining to safe deposit boxes, commercial mail boxes, and
2    storage facilities.
3    X.     FINANCIAL DISCLOSURES
4           IT IS FURTHER ORDERED that each Defendant that has not provided
5    complete financial disclosures pursuant to the TRO entered on February 25, 2020,
6    Docket No. 46, within five (5) days of service of this Order upon them, shall
7    prepare and deliver to Plaintiff’s counsel:
8           A.     Completed financial statements on the forms attached to this Order as
9    Attachment A (Financial Statement of Individual Defendant) for each Individual
10   Defendant, and Attachment B (Financial Statement of Corporate Defendant) for
11   each Corporate Defendant; and
12          B.     Completed Attachment C (IRS Form 4506, Request for Copy of a
13   Tax Return) for each Corporate Defendant.
14   XI.    RECORDING OF LIVE SALES EVENTS BY DEFENDANTS
15          IT IS FURTHER ORDERED that Corporate Defendants and their officers,
16   agents, employees, and attorneys, all other persons in active concert or
17   participation with any of them, in connection with the advertising, marketing,
18   promoting, or offering for sale of trading or investing training programs, shall:
19          A.     Record all of Corporate Defendants’ live sales events, including, but
20   not limited to, the Market Timing Preview, the Power Trading Workshop, and the
21   Market Timing Orientation;
22          B.     Ensure all multi-day live sales events, including, but not limited to,
23   the Market Timing Orientation, that are held at or operated by franchisee-owned
24   training centers located within the United States are recorded and that such
25   recordings are provided to Corporate Defendants; and
26          C.     Retain copies of all recordings of live sales events made pursuant to
27   this Section for the duration of this Order.
28

                                               17
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 18 of 25 Page ID
                                      #:13599



1          Provided that the creation of a single recording of the entirety of each live
2    sales event, and the maintenance of all such recordings by Corporate Defendants or
3    their agents, shall suffice for full compliance with this Section.
4    XII. APPOINTMENT OF MONITOR
5          IT IS FURTHER ORDERED that Thomas McNamara is appointed as
6    monitor of the Monitored Entities. The Monitor shall be accountable directly to
7    this Court.
8    XIII. DUTIES AND AUTHORITY OF THE MONITOR
9          IT IS FURTHER ORDERED that the Monitor shall have the following
10   duties and authority:
11         A.      Monitor the Monitored Entities’ compliance with this Order, including
12   by:
13                 1)    Ensuring that the Monitored Entities record live sales events as
14                       described in Section XI of this Order;
15                 2)    Identifying and reviewing the Monitored Entities’ marketing
16                       materials and other Documents that reflect the Monitored
17                       Entities’ marketing, advertising, promotion, offer for sale, or
18                       sale of their trading or investing training programs, including,
19                       but not limited to, radio ads, television ads, direct mail, email,
20                       search engine advertising, Internet banner advertisements,
21                       websites, online videos, webinars, social media, live sales
22                       events, recordings of live sales events, including recordings of
23                       franchisee-owned training centers’ events, handouts, slide
24                       decks, workbooks, telephone calls (both live and recorded), call
25                       logs, call detail records, and reports. The Monitor will
26                       determine the number of live sales events, recordings of live
27                       sales events, and calls to review;
28         B.      The Monitor shall have immediate, unfettered access to:

                                               18
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 19 of 25 Page ID
                                      #:13600



1                1)   All information or Documents the Monitor deems necessary or
2                     appropriate to carrying out the Monitor’s duties pursuant to this
3                     Order;
4                2)   Access to all property or premises in possession of, owned by,
5                     or under the control of the Monitored Entities related to the
6                     marketing, advertising, promotion, offer for sale, or sale of their
7                     trading or investing training programs, wherever located.
8                3)   The right to copy or image any and all Documents as the
9                     Monitor deems necessary or appropriate to carrying out the
10                    Monitor’s duties pursuant to this Order, including any
11                    Documents in the custody, or control of Individual Defendants;
12               4)   The right to interview any current or former employee,
13                    independent contractor, principal, owner, manager, member, or
14                    other person affiliated with the Monitored Entities, including
15                    Individual Defendants, to obtain and copy pertinent
16                    information;
17               5)   The right to interview any Monitored Entity’s current or former
18                    officer, manager, independent contractor, subcontractor,
19                    financial institution, vendor, telecommunications provider,
20                    agent, service bureau, or other entity involved in the provision
21                    of any services from, to, or on behalf of the Monitored Entities,
22                    including Individual Defendants, to obtain and copy pertinent
23                    information; and
24               6)   The right to request that the Plaintiff issue subpoenas to obtain
25                    Documents and records pertaining to the Monitored Entities,
26                    and the right to request the Plaintiff to conduct discovery
27                    necessary or appropriate for the Monitor to carry out the
28                    Monitor’s duties pursuant to this Order.

                                            19
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 20 of 25 Page ID
                                      #:13601



1             C.   The Monitor is authorized to choose, engage, and employ attorneys,
2    investigators, and other independent contractors and technical specialists, as the
3    Monitor deems advisable or necessary in the performance of duties and
4    responsibilities under the authority granted by this Order.
5             D.   Upon determining that a nonparty entity is a Monitored Entity, the
6    Monitor shall promptly notify the entity as well as the parties, and shall inform the
7    entity that it can challenge the Monitor’s determination by filing a motion with the
8    Court;
9             E.   The Monitor shall report to the Court on the Monitored Entities’
10   compliance with this Order. The Monitor shall make its first report within thirty
11   (30) days of entry of this Order. The Monitor shall make each subsequent report
12   every thirty (30) days for the duration of this Order;
13            F.   The Monitor may apply to the Court for any relief necessary or
14   appropriate to ensure the Monitor can carry out his duties; and
15            G.   If, at any time, the Monitor determines that the Monitored Entities are
16   not in substantial compliance with this Order, the Monitor shall notify the Court
17   immediately.
18   XIV. PROVISION OF INFORMATION TO THE MONITOR
19            IT IS FURTHER ORDERED that Defendants shall provide to the Monitor,
20   immediately upon request, without need of any subpoena or further order, the
21   following:
22            A.   A list of all Documents pertaining to the Monitored Entities’ Earnings
23   Claims and other representations related to the marketing, advertising, promotion,
24   offer for sale, or sale of their trading or investing training programs, including any
25   such Documents belonging to other persons or entities whose interests are under
26   the direction, custody, or control, or in the possession, of the Monitored Entities;
27
28

                                               20
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 21 of 25 Page ID
                                      #:13602



1          B.     A list of all locations where Documents of the Monitored Entities are
2    located, and the means to access such Documents within twenty-four (24) hours of
3    the Monitor’s request; and
4          C.     A list of all agents, employees, independent contractors, officers,
5    attorneys, and those persons in active concert and participation with the Monitored
6    Entities, or who have been associated or done business with the Monitored Entities
7    since January 1, 2016 in connection with the marketing, advertising, promotion,
8    offer for sale, or sale of their trading or investing training programs.
9    XV. COOPERATION WITH THE MONITOR
10         IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
11   agents, employees, and attorneys, all other persons in active concert or
12   participation with any of them, and all other persons or entities served with a copy
13   of this Order shall fully cooperate with and assist the Monitor. This cooperation
14   and assistance shall include, but is not limited to, providing information to the
15   Monitor that the Monitor deems necessary or appropriate to exercise the authority
16   and discharge the responsibilities of the Monitor under this Order.
17   XVI. NON-INTERFERENCE WITH THE MONITOR
18         IT IS FURTHER ORDERED that Defendants, Defendants’ officers,
19   agents, employees, attorneys, and all other persons in active concert or
20   participation with any of them, who receive actual notice of this Order, and any
21   other person served with a copy of this Order, are hereby restrained and enjoined
22   from directly or indirectly:
23         A.     Interfering with the Monitor’s efforts to carry out his duties under this
24   Order, including but not limited to by interfering with the Monitor’s efforts to
25   review Documents or claims related to the Monitored Entities’ marketing,
26   advertising, promotion, offer for sale, or sale of their trading or investing training
27   programs;
28

                                               21
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 22 of 25 Page ID
                                      #:13603



1             B.   Destroying, secreting, defacing, transferring, or otherwise altering or
2    disposing of any Documents of the Monitored Entities;
3             C.   Refusing to cooperate with the Monitor or the Monitor’s duly
4    authorized agents in the exercise of their duties or authority under any order of this
5    Court.
6    XVII. COMPENSATION OF THE MONITOR
7             IT IS FURTHER ORDERED that the Monitor and all personnel hired by
8    the Monitor as herein authorized, including counsel to the Monitor and
9    accountants, are entitled to reasonable compensation for the performance of duties
10   pursuant to this Order and for the cost of actual out-of-pocket expenses incurred by
11   them, from the assets now held by, in the possession or control of, or which may be
12   received by, the Monitored Entities or otherwise frozen pursuant to this Order. The
13   Monitor shall file with the Court and serve on the parties periodic requests for the
14   payment of such reasonable compensation, with the first such request filed no more
15   than thirty (30) days after the date of entry of this Order. The Monitor shall not
16   increase the hourly rates used as the bases for such fee applications without prior
17   approval of the Court.
18   XVIII.        DISTRIBUTION OF ORDER BY DEFENDANTS
19            IT IS FURTHER ORDERED that Defendants shall immediately provide a
20   copy of this Order to each franchisee, affiliate, telemarketer, marketer, sales entity,
21   successor, assign, member, officer, director, employee, agent, independent
22   contractor, client, attorney, spouse, subsidiary, division, and representative of
23   themselves, and shall, within ten (10) days from the date of entry of this Order,
24   provide Plaintiff and the Monitor with a sworn statement that this provision of the
25   Order has been satisfied, which statement shall include the names, physical
26   addresses, phone number, and email addresses of each such person or entity who
27   received a copy of the Order. Furthermore, Defendants shall not take any action
28   that would encourage officers, agents, members, directors, employees,

                                               22
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 23 of 25 Page ID
                                      #:13604



1    salespersons, independent contractors, attorneys, subsidiaries, affiliates, successors,
2    assigns, franchisees, or other persons or entities in active concert or participation
3    with any of them to disregard this Order or believe that they are not bound by its
4    provisions.
5    XIX. LIMITED EXPEDITED DISCOVERY
6          IT IS FURTHER ORDERED that, notwithstanding the provisions of the
7    Fed. R. Civ. P. 26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P.
8    30(a), 33, 34, and 45, Plaintiff is granted leave, at any time after service of this
9    Order, to conduct limited expedited discovery for the purpose of discovering: (1)
10   the nature, location, status, and extent of Defendants’ assets; (2) compliance with
11   this Order. The limited expedited discovery set forth in this Section shall proceed
12   as follows:
13         A.      Plaintiff may take the deposition of parties and non-parties. Forty-
14   eight (48) hours’ notice shall be sufficient notice for such depositions. The
15   limitations and conditions set forth in Rules 30(a)(2)(B) and 31(a)(2)(B) of the
16   Federal Rules of Civil Procedure regarding subsequent depositions of an individual
17   shall not apply to depositions taken pursuant to this Section. Any such deposition
18   taken pursuant to this Section shall not be counted towards the deposition limit set
19   forth in Rules 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken by
20   telephone or other remote electronic means;
21         B.      Plaintiff may serve upon parties requests for production of Documents
22   or inspection that require production or inspection within five (5) days of service,
23   provided, however, that three (3) days of notice shall be deemed sufficient for the
24   production of any such Documents that are maintained or stored only in an
25   electronic format.
26         C.      Plaintiff may serve upon parties interrogatories that require response
27   within five (5) days after Plaintiff serves such interrogatories;
28

                                                23
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 24 of 25 Page ID
                                      #:13605



1          D.     Plaintiff may serve subpoenas upon non-parties that direct production
2    or inspection within five (5) days of service.
3          E.     Plaintiff may use all lawful means, including posing, through its
4    representatives as consumers or other individuals or entities, to Defendants or any
5    entity affiliated with Defendants, without the necessity of identification or prior
6    notice;
7          F.     Service of discovery upon a party to this action, taken pursuant to this
8    Section, shall be sufficient if made by facsimile, email, or by overnight delivery.
9          G.     Any expedited discovery taken pursuant to this Section is in addition
10   to, and is not subject to, the limits on discovery set forth in the Federal Rules of
11   Civil Procedure and the Local Rules of this Court. The expedited discovery
12   permitted by this Section does not require a meeting or conference of the parties,
13   pursuant to Rules 26(d) & (f) of the Federal Rules of Civil Procedure.
14   XX. SERVICE OF THIS ORDER
15         IT IS FURTHER ORDERED that copies of this Order, as well as all other
16   filings in this case (other than the complaint and summons), may be served by any
17   means, including facsimile transmission, electronic mail or other electronic
18   messaging, personal or overnight delivery, U.S. Mail or FedEx, by agents and
19   employees of Plaintiff, by any law enforcement agency, or by private process
20   server, upon any Defendant or any person (including any financial institution) that
21   may have possession, custody or control of any asset or Document of any
22   Defendant, or that may be subject to any provision of this Order pursuant to Rule
23   65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this Section,
24   service upon any branch, subsidiary, affiliate or office of any entity shall effect
25   service upon the entire entity.
26   XXI. CORRESPONDENCE AND SERVICE ON PLAINTIFF
27         IT IS FURTHER ORDERED that, for the purpose of this Order, all
28   correspondence and service of pleadings on Plaintiff shall be addressed to:

                                               24
     Case 8:20-cv-00287-JVS-KES Document 130 Filed 04/02/20 Page 25 of 25 Page ID
                                      #:13606



1          Thomas Biesty
           Rhonda Perkins
2
           Andrew Hudson
3          Federal Trade Commission
4          600 Pennsylvania Ave., NW
           Mailstop CC-8528
5          Washington, DC 20580
6          Fax: 202-326-3395
           Email: tbiesty@ftc.gov; rperkins@ftc.gov; ahudson@ftc.gov
7
     XXII. RETENTION OF JURISDICTION
8
           IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this
9
     matter for all purposes.
10
11
12
      Dated: April 02, 2020, 12:53 p.m.
13                                                     James V. Selna
14                                               United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          25
